Citation Nr: 0617792	
Decision Date: 06/16/06    Archive Date: 06/27/06	

DOCKET NO.  02-15 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   

2.  Entitlement to service connection for hypertension.   

3.  Entitlement to service connection for coronary artery 
disease.   

4.  Entitlement to an initial compensable evaluation for a 
left calf scar.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran's service personnel records, which were collected 
during the previous remand, reveal that he initially enlisted 
for a six year period with the U.S. Navy Reserve in 1959.  
Thereafter, he served on active military duty from 
September 1960 to September 1963.  Following the day of 
separation from active duty, the veteran immediately served 
an additional 60 days of active duty for training (ACDUTRA) 
in the U.S. Navy Reserve from 16 September through 14 
November 1963.  Thereafter, the veteran remained in the U.S. 
Navy Reserve until finally separated therefrom in 
November 1965.  The service personnel records show that all 
of the veteran's service, both active and reserve, occurred 
at the Naval Air Reserve Training Unit in Anacostia, and a 
similar Naval Air Reserve Training Unit then located at 
Andrews Air Force Base, Maryland.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of 
February 2002 (service connection claims) and April 2003 
(increased rating for scar) issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In February 2004, the veteran testified before the 
undersigned.  

In May 2004, the Board remanded all issues for additional 
evidentiary development.  In accordance with the Board's 
remand requests, the RO collected all records associated with 
the veteran's award of Social Security disability benefits, 
the veteran's service personnel records, obtained a VA 
examination with requested opinions, and provided the veteran 
the schedular criteria newly adopted for evaluation of scars.  
The RO also made additional requests for the veteran's 
service medical records to both the National Personnel 
Records Center in St. Louis, Missouri, and the Headquarters 
U.S. Naval Reserve in New Orleans, Louisiana.  Both agencies 
provided negative responses for additional service medical 
records.  However, a further request for a search for service 
medical records was not performed as requested, so the 
service-connected issues in this appeal must once again be 
remanded to attempt to obtain any additional service medical 
records consistent with VA's duty to assist.  Those issues 
will, accordingly, be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The claim with 
respect to a compensable evaluation for a scar is decided 
herein.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In April 2003, the RO granted service connection for a 
scar of the left calf, on the basis that this scar was not 
noted in the enlistment examination, but was noted in the 
separation examination, and VA examinations performed in 
September 2002 and June 2004 both contain the veteran's 
consistent complaint that this scar frequently has a burning, 
painful sensation.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation of 
10 percent for a tender or painful scar have been met.  
38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The April 2003 rating decision on appeal included a grant of 
service connection for a scar which was the benefit sought by 
the veteran.  The veteran only disagreed after the initial 
assignment of a noncompensable evaluation.  Thereafter, the 
veteran was provided VCAA notice in May 2004 which informed 
him of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The veteran has been provided 
two VA examinations for this scar which are adequate for 
rating purposes.  The veteran does not contend and the 
evidence on file does not suggest that there remains any 
relevant evidence outstanding with respect to this scar which 
is uncollected for review.  The Board finds that VCAA with 
respect to this issue is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

Scars which are superficial but painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The next higher 20 percent 
evaluation for scars not involving the head, face or neck, 
that are deep or cause limited motion, would require scarring 
in an area exceeding 12 square inches (77 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Other scars are to be rated on the limitation of function of 
any affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  In an April 2003 rating decision, the RO noted 
that the service medical records contained no documented 
injury resulting in any scars of the veteran's legs.  The 
veteran's 1960 enlistment examination only noted a one-half 
inch scar about the left knee, while the separation 
examination in 1963 noted this scar, as well as a new 8-inch 
scar along the left calf.  Service connection for this scar 
was thus granted.  

In a November 2002 VA examination, a 19-centimeter scar of 
the left calf was identified.  The veteran complained that 
the scar was painful, although the physician found no 
tenderness, disfigurement, ulceration, adherence, tissue 
loss, or keloid formation.  It was only noted to be slightly 
hypopigmented.  It was also noted not to cause any limitation 
of function.   

In a June 2004 examination, the veteran claimed this scar 
"burns frequently."  The VA examiner provided no opinion with 
respect to whether there was any objective evidence that the 
scar was painful or tender.  

The evidence  as to whether this scar is tender or painful is 
in relative equipoise so a compensable 10 percent evaluation 
will be awarded for a painful scar in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The next higher 
20 percent evaluation for scars other than of the head, face 
or neck that are deep or cause limited motion is not 
warranted, since this left calf scar clearly does not exceed 
12-square inches in size.  38 C.F.R. § 4.118, 7801.  
Additionally, no higher evaluation is warranted under 
38 C.F.R. § 4.118 for other scars based upon limitation of 
function of the affected part, because there is no competent 
clinical evidence demonstrating that this scar otherwise 
affects the veteran's left calf or leg.  

Although the veteran did complain in September 2002 of 
numbness and pain in the left leg, there is no clinical 
evidence attributing these symptoms to the scar, but there is 
significant other evidence on file, associated with the 
veteran's postoperative herniated nucleus pulposus at L5-S1 
which, prior to surgery, resulted in radicular symptoms to 
both lower extremities.  Service connection for a low back 
disorder has not been granted, and no higher evaluation than 
10 percent for a tender scar is warranted.  





ORDER

Entitlement to a 10 percent evaluation for a painful scar of 
the left calf is granted.  


REMAND

As noted in the introduction, pursuant to the Board's earlier 
May 2004 remand, the RO made documented efforts to secure any 
additional service medical records for the veteran with 
requests for such records to the National Personnel Records 
Center in St. Louis, Missouri, and obtained a negative reply.  
This was only one of several such requests on file.  
Additionally, also pursuant to the remand, the RO made 
similar inquiry to the Headquarters Naval Reserve Personnel 
Center in New Orleans, Louisiana, and there is on file a 
negative reply from that facility as well.  

However, the Board specifically requested the RO to also make 
such request to the Naval Air Reserve Training Unit at the 
Anacostia Naval Station in Washington, DC, and no such 
request was made.  VCAA and VA's duty to assist requires 
every effort be made to secure lost or missing service 
medical records.  See also Stegall v. West, 11 Vet. App. 268 
(1998).  Preliminary research by the Board reveals that there 
remains at present a Naval reserve center located at the 
Anacostia Naval Station, and the RO must direct a request to 
that department for the purpose of discovering whether any 
additional service medical records may be available there.  

For this reason, the case is REMANDED for the following 
action:  

1.  The veteran's service personnel 
records clearly indicate that during the 
veteran's active and Reserve military 
service he was assigned to either the VS-
662, the NARTU (Naval Air Reserve 
Training Unit) at Anacostia, and the 
NARTU, NAF, at what is now Andrews Air 
Force Base, Maryland.  While preliminary 
Board research reveals that a Naval 
reserve unit is still extent at the 
Anacostia Naval Station, the Board can 
find no evidence of any Naval air reserve 
unit still existing at Andrews AFB MD.  
The only medical facility now listed as 
extent at Andrews AFB is the Malcolm Grow 
Medical Center, and the veteran never 
reported receiving treatment at that 
facility.  The RO should make a 
documented effort to contact the Naval 
reserve unit remaining assigned at the 
Anacostia Naval Station in an effort to 
secure any service medical records which 
might be available for the veteran from 
that facility between the periods of 
November 1959 through November 1965 (they 
should be informed that previous requests 
to NPRC in St. Louis and HQ Naval Reserve 
Personnel Center in New Orleans have 
already been made without success).  The 
veteran has reported receiving treatment 
at "sick bays" at both Anacostia and 
Andrews AFB.  Finally, the Board would 
point out that the veteran's final 
service medical record refers to a Naval 
reserve manpower center, US Naval 
Training Center, Bainbridge, Maryland  
21905.  Any records obtained should be 
added to the claims folder.  

2.  If, and only if, additional service 
medical records are located which in any 
way tend to corroborate the veteran's 
reports of back injuries or heart disease 
at any time during active or Reserve 
military duty, then the RO should 
strongly consider referring the veteran's 
claims folder to appropriate physicians 
(who have had no previous contact with 
the veteran) for review and the 
production of clinical opinions 
consistent with VCAA (at 38 U.S.C.A. 
§ 5103A (d)(2)), as to whether these 
records might make it as likely as not 
that any currently identified 
disabilities of the heart or low back are 
attributable to any incident, injury or 
disease of active military service.  It 
would be unnecessary to have the veteran 
himself physically examined, as current 
levels of disability are well documented.  
Additional clinical reports, if any, 
should be added to the claims folder.  

3.  After completing the above 
development, the RO should again address 
the issues pending on appeal.  If any 
decision is not to the veteran's 
satisfaction, he must be provided with a 
supplemental statement of the case which 
includes a discussion of the development 
requested in this remand, and he must be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with 
appellate procedures.  The veteran need 
do nothing until and unless further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


